Iflt-W
                                 ELECTRONIC RECORD




COA#       01-14-00251-CR                        OFFENSE: 22.011 (Sexual Assault)

           Richard A. Dunsmore v. The State
STYLE:     of Texas                              COUNTY:        Brazoria

COA DISPOSITION:       DISMISS                   TRIAL COURT:   412th Judicial District Court


DATE: 09/09/2014                 Publish: NO     TCCASE#:       56909




                        IN THE COURT OF CRIMINAL APPEALS


         Richard A. Dunsmore v. The State of
                                                                  i«Mi-/¥                  IV20-W
STYLE:   Texas                                       CCA#:


         PRO S£                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE: falul^f/f                                      SIGNED:                            PC:

JUDGE: f&* CfAAsi-for^                               PUBLISH:                           DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD